USCA11 Case: 21-10609    Date Filed: 02/14/2022   Page: 1 of 13




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-10609
                 Non-Argument Calendar
                 ____________________

UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
versus
ADEDEJI ADENIRAN,
a.k.a. TONY,
a.k.a. AARE,


                                         Defendant-Appellant.
USCA11 Case: 21-10609       Date Filed: 02/14/2022    Page: 2 of 13




2                     Opinion of the Court                21-10609

                    ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 4:05-cr-00024-RH-MAF-1
                   ____________________

Before JILL PRYOR, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Adedeji Adeniran appeals his 75-month sentence, which
was imposed after he pled guilty to one count of conspiracy to
commit bank fraud, in violation of 18 U.S.C. § 1349, and two
counts of bank fraud, in violation of 18 U.S.C. § 1344. Adeniran
challenges his sentence as substantively unreasonable. Because
the district court did not abuse its discretion, we affirm.
                       I.    BACKGROUND
       This case arises out of Adeniran’s participation in a con-
spiracy that defrauded federally insured credit unions and banks.
       From 2002 through 2004, Adeniran and his co-conspirators
fraudulently opened new accounts at financial institutions around
the country, including some in the Tallahassee, Florida area. To
open the accounts, they mailed or faxed applications to financial
institutions, assuming the identities of real individuals and using
those victims’ names, birth dates, and social security numbers.
Adeniran and his co-conspirators created fake identification cards
and documents to support the fraudulent applications.
USCA11 Case: 21-10609       Date Filed: 02/14/2022     Page: 3 of 13




21-10609               Opinion of the Court                        3

       After opening accounts, Adeniran and his co-conspirators
deposited counterfeit or fraudulent checks, money orders, or wire
transfers into the accounts. When money was successfully depos-
ited into an account, Adeniran or another co-conspirator with-
drew or transferred the funds, often sending the money overseas.
       As part of the scheme, Adeniran and his co-conspirators
called the financial institutions to check on the status of pending
deposits. During these calls, they took steps to keep the financial
institutions from discovering their true identities. They would
pose as the individuals whose names and other identifying infor-
mation were used to open the accounts. They also would use
technology to conceal from the financial institutions’ caller identi-
fication systems the phone numbers they were using and the loca-
tions from which they were calling.
       After a credit union in Florida reported fraudulent transac-
tions, the Federal Bureau of Investigation (FBI) opened an inves-
tigation. The investigation uncovered that the conspiracy had
opened fraudulent accounts at more than 45 financial institutions,
using the identities of approximately 150 individuals.
       The FBI’s investigation uncovered that Adeniran played a
central role in the scheme. Adeniran, who lived in Miami, worked
with other leaders of the conspiracy who were based in Chicago
and New York. Adeniran and these leaders shared information
about stolen identities that could be used to open new accounts
and also sent each other fraudulent checks to be deposited in the
accounts.
USCA11 Case: 21-10609           Date Filed: 02/14/2022       Page: 4 of 13




4                         Opinion of the Court                    21-10609

       Adeniran worked particularly closely with Stephen Adeto-
na to operate the scheme. Adeniran and Adetona spoke about ten
times per day to plan which banks to target and when to with-
draw deposited funds from the fraudulently opened accounts.
While the scheme was operating, Adeniran, who was born in Ni-
geria, made several trips there, staying for months at a time.
When he was out of the United States, Adeniran relied on Adeto-
na to run operations for him, including maintaining contact with
the co-conspirators in New York and Chicago.
       Adeniran also directed lower-level participants in the
scheme to take actions designed to keep financial institutions
from detecting the fraudulent activity. Adeniran had individuals
pick up mail sent by banks in connection with the fraudulent ac-
counts 1 and pose as accountholders to answer calls from the
banks.
      In 2005, a grand jury returned a 27-count indictment charg-
ing Adeniran and seven other individuals, including Adetona,
with conspiracy to commit bank fraud and bank fraud. The Unit-
ed States was unable to arrest Adeniran immediately. He re-
mained a fugitive until 2019 when he was extradited from Nigeria



1 According to the government, Adeniran did this to make it harder for the
government to trace the fraudulent scheme back to him by removing himself
from direct contact with mail sent from the financial institutions to the ac-
countholders.
USCA11 Case: 21-10609            Date Filed: 02/14/2022        Page: 5 of 13




21-10609                   Opinion of the Court                            5

to the United States. 2 After returning to the United States, Adeni-
ran pled guilty to one count of conspiracy to commit bank fraud
and two counts of bank fraud. 3
       Prior to the sentencing hearing, the probation office pre-
pared a presentence investigation report (“PSR”). The PSR de-
scribed the scope of the conspiracy and Adeniran’s role in the of-
fense.
       The PSR identified the relevant loss amount. It reported
that the government had identified over 300 fraudulent deposits
totaling over $5,000,000 that were tied to the fraudulent scheme.
But the PSR used a much lower amount, $600,000, as the relevant
loss amount to calculate Adeniran’s guidelines range. Because of
the age of the transactions and the amount of time between the
investigation and Adeniran’s arrest, the United States had said that
it could prove a loss amount of $600,000.
      The PSR calculated Adeniran’s offense level. 4 The PSR as-
signed Adeniran a base offense level of 7. See U.S.S.G.

2 Shortly after the indictment was returned, the indictment was unsealed as
to Adeniran. Even though Adeniran had not been arrested, the government
requested that the indictment be unsealed as to him because Adeniran was
“apparently aware that law enforcement [was] looking for him.” Doc. 8 at 2.
“Doc.” numbers refer to the district court’s docket entries.
3   The government agreed to dismiss the other charges against Adeniran.
4 The PSR used the 2004 version of the Guidelines Manual. See U.S.S.G.
§ 1B1.11(b)(1) (explaining that a sentencing court generally should use the
USCA11 Case: 21-10609           Date Filed: 02/14/2022        Page: 6 of 13




6                         Opinion of the Court                     21-10609

§ 2B1.1(a)(1) (2004). Based on a $600,000 loss amount, the PSR
applied a 14-level enhancement. See id. § 2B1.1(b)(1)(H) (14-level
enhancement for offenses involving losses between $400,000 and
$1,000,000). The PSR also applied several other enhancements: (1)
a two-level enhancement because a substantial part of the fraudu-
lent scheme was committed outside the United States or because
the fraudulent scheme involved sophisticated means, id.
§ 2B1.1(b)(9); (2) a two-level enhancement because the offense in-
volved the unauthorized transfer or use of any means of identifi-
cation to produce or obtain other means of identification or the
possession of five or more means of identification that were pro-
duced from, or obtained by, the use of another means of identifi-
cation, id. § 2B1.1(b)(10); and (3) a four-level enhancement be-
cause Adeniran was an organizer or leader of criminal activity
that involved five or more participants or was otherwise exten-
sive, id. § 3B1.1(a). 5


Guidelines Manual in effect on the date of a defendant’s sentencing unless
using that manual would violate the Ex Post Facto Clause of the Constitu-
tion); United States v. Siegelman, 786 F.3d 1322, 1330 n.8 (11th Cir. 2015).
5   The PSR did not apply an enhancement based on the number of victims.
See U.S.S.G. § 2B1.1(b)(2) (2004). Under the applicable guideline, to qualify
as a victim, a person had to sustain an actual loss that was used to calculate
the relevant loss amount. Using the $600,000 loss amount, the United States
conceded that it could not prove a sufficient number of victims sustained a
loss to support the enhancement. See United States v. Foley, 508 F.3d 627,
633–34 (11th Cir. 2007).
USCA11 Case: 21-10609            Date Filed: 02/14/2022         Page: 7 of 13




21-10609                   Opinion of the Court                               7

       After applying a three-level reduction for acceptance of re-
sponsibility, see id. § 3E1.1, the PSR calculated Adeniran’s total
offense level as 26. This total offense level combined with Adeni-
ran’s criminal history category of I yielded a recommended range
of 63 to 78 months’ imprisonment.
        The PSR noted that a sentence outside the guidelines range
could be warranted to avoid unwarranted sentencing disparities.
When Adetona was sentenced in 2006, he had been assigned a to-
tal loss amount of approximately $5,400,000. The PSR suggested
that there could be an unwarranted sentencing disparity because,
as a result of complications due to the long period of time be-
tween Adeniran’s indictment and arrest, he was being held re-
sponsible for a significantly lower loss amount than Adetona,
which resulted in a lower guidelines range.
       At the sentencing hearing, the district court adopted the
PSR’s guidelines calculation. Adeniran argued that the § 3553(a)
factors6 supported a downward variance and asked the district


6 Under § 3553(a), the district court is required to impose a sentence “suffi-
cient, but not greater than necessary, to comply with the purposes” of the
statute. 18 U.S.C. § 3553(a). These purposes include the need to: reflect the
seriousness of the offense; promote respect for the law; provide just punish-
ment; deter criminal conduct; protect the public from the defendant’s future
criminal conduct; and effectively provide the defendant with educational or
vocational training, medical care, or other correctional treatment. Id.
§ 3553(a)(2). The court must also consider the nature and circumstances of
the offense, the history and characteristics of the defendant, the kinds of sen-
USCA11 Case: 21-10609           Date Filed: 02/14/2022        Page: 8 of 13




8                         Opinion of the Court                     21-10609

court to impose a sentence below the guidelines range. He argued
that a shorter sentence was warranted because he had no criminal
history, was unlikely to recidivate, accepted responsibility, and
cooperated with the government after his arrest. Adeniran also
asked the court to consider that he had been held in pretrial de-
tention since his extradition and contracted COVID-19 while in-
carcerated, he had preexisting health conditions, and his incarcer-
ation had imposed hardships on his family.
       The government opposed Adeniran’s request for a variance
and requested a sentence at the bottom of the guidelines range.
The government pointed out that it had to extradite Adeniran
from Nigeria, the case involved significant fraud, and Adeniran
was a leader of the conspiracy.
        After weighing all of the § 3553(a) factors, the court im-
posed a sentence of 75 months. In addressing the nature and cir-
cumstances of the offense, the court explained that there were a
significant number of individuals who had their identities stolen
and the offense occurred over a lengthy period of time.
      The court also expressly weighed the need to avoid unwar-
ranted sentencing disparities among defendants with similar rec-


tences available, the applicable guidelines range, the pertinent policy state-
ments of the Sentencing Commission, the need to avoid unwarranted sen-
tencing disparities, and the need to provide restitution to victims. Id.
§ 3553(a)(1), (3)-(7).
USCA11 Case: 21-10609          Date Filed: 02/14/2022   Page: 9 of 13




21-10609               Opinion of the Court                        9

ords who had been found guilty of similar conduct. The court
noted that Adetona, who was involved in the “very same conspir-
acy” and was Adeniran’s “right[-]hand man,” had been held re-
sponsible at his sentencing for a substantially greater loss amount.
Doc. 289 at 23. If Adeniran had been held responsible for the same
loss amount as Adetona, the court observed, his guidelines range
would have been 97 to 121 months. The court observed that the
75-month sentence it was imposing was well below this range.
The court cautioned that it was not actually holding Adeniran re-
sponsible for this greater loss amount in calculating his guidelines
range but simply was considering the need to avoid an unwar-
ranted sentencing disparity.
        The court also discussed considerations that implicated
other § 3553(a) factors. Regarding Adeniran’s history and charac-
teristics, the court acknowledged that he had no criminal history
but observed that this lack of criminal history was already cap-
tured in Adeniran’s criminal history score of I. The court also
considered that since Adeniran was extradited from Nigeria, he
had fully cooperated and that he would be serving his term of in-
carceration during the COVID-19 pandemic.
      This is Adeniran’s appeal.
                         II.      DISCUSSION
      Adeniran challenges the substantive reasonableness of his
sentence. We review the reasonableness of a sentence under a
deferential abuse of discretion standard. Gall v. United States,
USCA11 Case: 21-10609       Date Filed: 02/14/2022     Page: 10 of 13




10                     Opinion of the Court                 21-10609

552 U.S. 38, 41 (2007). “A district court abuses its discretion when
it (1) fails to afford consideration to relevant factors that were due
significant weight, (2) gives significant weight to an improper or
irrelevant factor, or (3) commits a clear error of judgment in con-
sidering the proper factors.” United States v. Irey, 612 F.3d 1160,
1189 (11th Cir. 2010) (en banc) (internal quotation marks omit-
ted). The party challenging the sentence bears the burden of
showing it is unreasonable in light of the record and § 3553(a) fac-
tors. United States v. Tome, 611 F.3d. 1371, 1378 (11th Cir. 2010).
       When reviewing a sentence for substantive reasonableness,
we examine the totality of the circumstances, including “whether
the statutory factors in § 3553(a) support the sentence in ques-
tion.” United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.
2008). “We will not second guess the weight (or lack thereof) that
the judge accorded to a given factor under § 3553(a), as long as
the sentence ultimately imposed is reasonable in light of all the
circumstances presented.” United States v. Snipes, 611 F.3d 855,
872 (11th Cir. 2010) (alterations adopted) (internal quotation
marks omitted). We may vacate a sentence only if we firmly be-
lieve that the district court “committed a clear error of judgment
in weighing the § 3553(a) factors by arriving at a sentence that lies
outside the range of reasonable sentences dictated by the facts of
the case.” Irey, 612 F.3d at 1190 (internal quotation marks omit-
ted). We may not set aside a sentence “merely because we would
have decided that another one is more appropriate.” Id. at 1191.
“Although we do not automatically presume a sentence within
USCA11 Case: 21-10609       Date Filed: 02/14/2022    Page: 11 of 13




21-10609               Opinion of the Court                       11

the guidelines range is reasonable, we ordinarily expect a sentence
within the Guidelines range to be reasonable.” United States v.
Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (alteration adopted) (in-
ternal quotation marks omitted).
       Adeniran argues that the district court abused its discretion
by failing to impose a sentence at, or below, the bottom of the
guidelines range. We begin by observing that Adeniran’s sentence
was far below the 360-month statutory maximum and within the
applicable guidelines range. Although we do not presume that a
sentence within the guidelines range is reasonable, we ordinarily
expect it to be reasonable. See id.
        Adeniran claims that the district court “placed too great of
an emphasis on” the need to avoid unwarranted sentencing dis-
parities and failed to give sufficient weight to his lack of criminal
history and the fact that he cooperated. Appellant’s Br. at 26.
Adeniran, in effect, asks us to “second guess the weight” that the
district court assigned to particular § 3553(a) factors. Snipes,
611 F.3d at 872.
        Given the circumstances of this case, we conclude that the
district court’s decision to impose a sentence near the top of
Adeniran’s guidelines range was reasonable. Adeniran was a lead-
er in a conspiracy that operated over an approximately two-year
period and opened fraudulent accounts at more than 45 financial
institutions, using identities stolen from approximately 150 indi-
viduals. Even though the district court found for purposes of the
guidelines calculation that the loss amount was $600,000, we can-
USCA11 Case: 21-10609             Date Filed: 02/14/2022     Page: 12 of 13




12                        Opinion of the Court                     21-10609

not say that the district court abused its discretion in considering
that using this loss amount potentially created an unwarranted
sentencing disparity. Adeniran had been a fugitive for over a dec-
ade, and the government explained that it was unable to establish
a higher loss amount because, due to the passage of time, some
relevant documents, including bank records, had become una-
vailable. In these circumstances, the district court was permitted
to consider that when Adetona, Adeniran’s “right[-] hand man,”
had been sentenced years earlier for the same conspiracy, he was
held responsible for a substantially greater loss amount.7 Doc. 289
at 23. We thus conclude that the district court did not abuse its
considerable discretion in imposing a 75-month sentence in this
case. See Irey, 612 F.3d at 1190.
                           III.     CONCLUSION
       For these reasons, we affirm Adeniran’s sentence.


7 Adeniran, who is represented by new counsel on appeal, suggests that his
attorney in the district court had no way to know, prior to receiving the PSR,
about the disparity in loss amounts. In fact, this information was publicly
available. Adetona had appealed his sentence, challenging the district court’s
loss calculation. Our opinion affirming Adetona’s sentence disclosed the ex-
act loss amount. See United States v. Adetona, 251 F. App’x 610, 612 (11th
Cir. 2007) (unpublished) (stating that Adetona’s “amount of actual and in-
tended loss [was] approximately $5.4 million”). It is hard to believe that
Adeniran’s attorney was surprised when the PSR identified that there may be
an unwarranted potential sentencing disparity based on the substantial dif-
ference between Adeniran’s and Adetona’s loss amounts.
USCA11 Case: 21-10609   Date Filed: 02/14/2022   Page: 13 of 13




21-10609           Opinion of the Court                     13

      AFFIRMED.